 1   HAGENS BERMAN SOBOL SHAPIRO LLP
     Steve Berman (admitted Pro Hac Vice)
 2   1301 Second Avenue, Suite 2000
     Seattle, WA 98101
 3   Telephone: (206) 623-7292
     Facsimile: (206) 623-0594
 4   steve@hbsslaw.com
 5
     Reed R. Kathrein (139304)
 6   Lucas E. Gilmore (250893)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 7   715 Hearst Avenue, Suite 202
     Berkeley, CA 94710
 8   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001
 9   reed@hbsslaw.com
     lucasg@hbsslaw.com
10
     Attorneys for Lead Plaintiff
11
     New Zealand Methodist Trust Association
12

13                               UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15   CASEY ROBERTS, Individually and On             No. 3:19-cv-03422-SI
     Behalf Of All Other Similarly Situated
16                                                  DECLARATION OF STEVE W.
                                       Plaintiff,   BERMAN IN SUPPORT OF LEAD
17                                                  PLAINTIFF’S MOTION FOR CLASS
              v.                                    CERTIFICATION, APPOINTMENT OF
18
                                                    CLASS REPRESENTATIVE, AND
19   ZUORA, INC., TIEN TZUO, and TYLER              APPOINTMENT OF CLASS COUNSEL
     SLOAT,
20                                                  Hearing Date:    March 26, 2021
                                     Defendants.    Hearing Time:    10:00 a.m.
21                                                  Courtroom:       1, 17th Floor
                                                    Judge:           Hon. Susan Illston
22

23                                                  CLASS ACTION

24                                                  Date Action Filed: June 14, 2019
25

26

27

28


     010837-11/1357169 V2
 1            I, Steve W. Berman, declare as follows:

 2            1.        I am the Managing Partner of Hagens Berman Sobol Shaprio LLP (“Hagens

 3   Berman”), which represents the Court-appointed Lead Plaintiff New Zealand Methodist Trust

 4   Association (“Lead Plaintiff”) in this Action and which this Court appointed as Lead Counsel by

 5   Order dated September 9, 2019. ECF No. 55. I am licensed to practice law in Illinois and

 6   Washington and I am admitted to practice pro hac vice before this Court.

 7            2.        I submit this declaration in support of Lead Plaintiff’s Motion for Class Certification,

 8   Appointment of Class Representative, and Appointment of Class Counsel. I have personal

 9   knowledge of the facts set forth herein and, if called to testify, could and would testify competently

10   thereto.

11            3.        Since this Court has appointed Hagens Berman as Lead Counsel, the firm, under Lead

12   Plaintiff’s supervision and direction, has thoroughly analyzed, researched and investigated the securities

13   law claims at issue, including interviews with multiple former employees of Zuora, Inc. (“Zuora”);

14   drafted a detailed amended complaint; successfully opposed Defendants’ motions to dismiss; analyzed

15   the Court’s motion to dismiss opinion; continued its investigation and research; begun pursuing

16   discovery from Defendants, including propounding document requests and participating in multiple

17   meet and confers; assisted Lead Plaintiff in responding to Defendants’ discovery requests; retained a

18   market efficiency expert; filed a motion for class certification; and regularly updated Lead Plaintiff on

19   developments in this litigation, among other things.

20            4.        Lead Counsel is willing and able to commit the necessary resources to achieve a

21   successful recovery for the proposed Class.

22            5.        Attached as Exhibit A is a true and correct copy of the Expert Report of Tavy Ronen,

23   Ph.D., dated December 4, 2020.

24            6.        Attached as Exhibit B is a true and correct copy of relevant excerpts of Zuora’s April

25   2018 Investor Presentation.

26            7.        Attached as Exhibit C is a true and correct copy of relevant excerpts of the transcript

27   of Zuora’s August 30, 2018 earnings call.

28
     DECLARATOIN ISO LEAD PLAINTIFF’S MOTION FOR CLASS CERTIFICATION - 1
     Case No. 3:19-cv-03422-SI
     010837-11/1357169 V2
 1            8.        Attached as Exhibit D is a true and correct copy of relevant excerpts of the transcript

 2   of Needham & Co. LLC’s January 15, 2019 Growth Conference.

 3            9.        Attached as Exhibit E is a true and correct copy of relevant excerpts of Zuora’s April

 4   12, 2018 Registration Statement filed with the SEC.

 5            10.       Attached as Exhibit F is a true and correct copy of a Zuora press release dated May 4,

 6   2018.

 7            11.       Attached as Exhibit G is a true and correct copy of relevant excerpts of Jefferies’

 8   report dated May 7, 2018.

 9            12.       Attached as Exhibit H is a true and correct copy of relevant excerpts of Canaccord

10   Genuity’s report dated May 7, 2018.

11            13.       Attached as Exhibit I is a true and correct copy of a Zuora tweet dated June 5, 2018.

12            14.       Attached as Exhibit J is a true and correct copy of relevant excerpts of Zuora’s May

13   30, 2019 earnings call.

14            15.       Attached as Exhibit K is a true and correct copy of the Declaration of Stephen Walker

15   in Support of Lead Plaintiff’s Motion for Class Certification, Appointment of Class Representative,

16   and Appointment of Class Counsel, dated November 30, 2020.

17            16.       Attached as Exhibit L is a true and correct copy of the firm resume of Hagens

18   Berman.

19

20   I declare under penalty of perjury that the foregoing is true and correct.

21
     Dated: December 4, 2020
22          Seattle, WA                               By: /s/ Steve W. Berman
                                                          Steve W. Berman
23

24

25

26

27

28
     DECLARATOIN ISO LEAD PLAINTIFF’S MOTION FOR CLASS CERTIFICATION - 2
     Case No. 3:19-cv-03422-SI
     010837-11/1357169 V2
